                                                                     The Honorable Ronald B. Leighton
 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA
 9

10   SOLOWHEEL, INC.,                                     Case No. 3:16-cv-05688-RBL
                                       Plaintiff,
11                                                        DECLARATION OF CAMERON H.
             v.                                           TOUSI CONCERNING
12                                                        SOLOWHEEL’S MOTION TO
     NINEBOT INC. (USA), D/B/A NINEBOT                    COMPEL DISCOVERY AND ITS
13   U.S., INC.; NINEBOT (TIANJIN)                        CROSS-MOTION TO COMPEL
14   TECHNOLOGY CO., LTD.; NINEBOT,                       DISCOVERY
     INC. (China),
15                            Defendants.

16           I, Cameron H. Tousi, declare as follows:

17           1.      I am the managing partner of the law firm IP Law Leaders PLLC, and counsel of

18   record for Defendant Ninebot (Tianjin) Technology Co., Ltd. (“Defendant” or “Ninebot”).

19           2.      I submit this declaration in support of Ninebot’s Opposition to Plaintiff

20   Solowheel, Inc.’s (“Plaintiff” or “Solowheel”) Motion to Compel Discovery and Ninebot’s

21   Cross-Motion to Compel Discovery.

22           3.      I have personal knowledge of the following statements, and shall testify thereto if

23   called upon.

24           4.      Attached as Exhibit A is a true and correct copy of Solowheel’s counsel’s

25   communication to my colleague, Andrew C. Aitken, dated November 28, 2018.

26

                                                                     IP L AW LEADERS PLLC
     Declaration of Cameron H. Tousi                               6701 D EMOCRACYBOULEVARD , STE .   555
                                                    -1-                   BETHESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                              (202) 248-5410
                                                                           IPLAWLEADERS . COM
 1           5.      Attached as Exhibit B is a true and correct copy of my communication to

 2   Solowheel’s counsel dated January 8, 2018, inclusive of its attachment.

 3           6.      Attached as Exhibit C is a true and correct copy of a communication from

 4   Solowheel’s counsel to my colleague, Andrew C. Aitken, dated October 10, 2018, including

 5   prior communications, wherein I was carbon copied.

 6           7.      Attached as Exhibit D is a true and correct copy of my communication to

 7   Solowheel’s counsel dated June 28, 2018, wherein Defendant’s First Set of Requests for

 8   Production of Documents and Things, and First Set of Interrogatories were provided by way of

 9   attachments. To date, in response to the aforementioned Requests for Production of Documents

10   and Things, neither Ninebot’s counsel nor Ninebot have received any documents from either

11   Solowheel’s counsel or Solowheel, nor any indication that such documents would be

12   forthcoming.

13           8.      Attached as Exhibit E is a true and correct copy of Defendant’s First Set of

14   Requests for Production of Documents and Things. To date, in response thereto, neither

15   Ninebot’s counsel nor Ninebot have received any documents from either Solowheel’s counsel or

16   Solowheel, nor any indication that such documents would be forthcoming.

17           9.      Attached as Exhibit F is a true and correct copy of my communication to

18   Solowheel’s counsel dated October 18, 2018, wherein a proposed modified version of the

19   Protective Order was provided by way of attachment. The modified version was provided in

20   marked-up (i.e., showing changes made) and clean formats.

21           10.     Attached as Exhibit G is a true and correct copy of the clean version of the

22   Protective Order as described hereinabove in ¶ 9 except that the stipulation language in the

23   signature block has been removed.

24           11.     Attached as Exhibit H is a true and correct copy of a Solowheel’s email of

25   September 26, 2018, including its downloaded attachment that comprises Solowheel’s

26

                                                                    IP L AW LEADERS PLLC
     Declaration of Cameron H. Tousi                               6701 D EMOCRACYBOULEVARD , STE .   555
                                                   -2-                    BETHESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                              (202) 248-5410
                                                                           IPLAWLEADERS . COM
 1   Objections and Answers to Ninebot’s aforementioned Defendant’s First Set of Requests for

 2   Production of Documents and Things.

 3           12.     Attached as Exhibit I is a true and correct copy of a letter written by my

 4   colleague, Andrew Aitken, and sent to Solowheel’s counsel on October 31, 2018, in response to

 5   Solowheel’s counsels’ letter of September 28, 2018.

 6           13.     I respectfully submit that Solowheel has failed to produce any documents in

 7   response to the aforementioned Request for Production of Documents and Things. As

 8   Solowheel’s counsel should be aware, these documents are fundamental to Ninebot’s ability to

 9   assert its rights to invalidation with respect to assertion of prior art or prior art activities and

10   Solowheel’s representations and behavior before the U.S. Patent and Trademark Office.

11           14.     I declare under penalty of perjury under the laws of the United States that the

12   foregoing is true and correct.

13                 Executed and dated this 4th day of March, 2019, at Bethesda, Maryland.

14                                                                    By: /Cameron H. Tousi /
15                                                                    Cameron H. Tousi

16

17

18

19

20

21

22

23

24

25

26

                                                                        IP L AW LEADERS PLLC
     Declaration of Cameron H. Tousi                                   6701 D EMOCRACYBOULEVARD , STE .   555
                                                      -3-                     BETHESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                  (202) 248-5410
                                                                               IPLAWLEADERS . COM
                                       CERTIFICATE OF SERVICE
 1

 2
              I hereby certify that on March 4, 2019, the foregoing document was electronically filed
 3
      with the Clerk of the Court using the Court’s CM/ECF system, which transmits notification of
 4
      the filing to the following persons:
 5

 6   Benjamin J. Hodges
     Cristofer Ivan Leffler
 7   Joel B. Ard
 8   Kevin Ormiston
     FOSTER PEPPER PLLC (SEA)
 9   1111 Third Ave., Ste. 3000
     Seattle, Washington 98101-3299
10   Tel: 206-447-9700
      Ben.Hodges@foster.com
11    Cristofer.leffler@foster.com
12    Joel.Ard@Foster.com
      kevin.ormiston@foster.com
13
                       Signed at Seattle, Washington this 4th day of March, 2019.
14

15                                                s/ Al   Van Kampen
16                                                Al Van Kampen

17

18

19

20

21

22

23

24

25

26

                                                                   IP L AW LEADERS PLLC
     Declaration of Cameron H. Tousi                              6701 D EMOCRACYBOULEVARD , STE .   555
                                                  -4-                    BETHESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                             (202) 248-5410
                                                                          IPLAWLEADERS . COM
